Morton, J.
The plaintiff brings this action to recover from the defendant money received by it, according to the first count, for the plaintiff’s use, and, according to the second count for the same cause of action, for breach of contract to convey to one Sinkonen, in Finland, pursuant to a receipt a copy of which is annexed to the declaration, money delivered by the plaintiff to the defendant for that purpose. There was a verdict for the plaintiff, and the case is here on exceptions by the defendant to a refusal of the presiding judge * to give certain rulings and to the admission of evidence.
*117The money was delivered by the plaintiff to one Carl Blomquist,, an employee of the defendant, who appropriated it to his own use and shortly after disappeared. The principal question is whether there was evidence warranting a finding that in receiving the money Blomquist was acting within the scope of his apparent authority as agent of the defendant, and whether the plaintiff was justified in dealing with him accordingly. We think that there was evidence warranting such a finding.
It was not contended at the trial that Blomquist was expressly authorized by the defendant to receive money from the plaintiff and forward it to Finland, as he undertook to do; and the court instructed the jury in so many words that they were to “ start in this case with the proposition that there was no express authority from the Cunard Company to Blomquist to take the plaintiff’s money and send it to Finland.” No question of express agency is therefore before us. So far as any instructions were requested by the defendant in relation to that matter the ruling of the judge was in its favor and no exception lies thereto.
As we have said, the principal question relates to the matter of Blomquist’s apparent authority as distinguished from his actual or express authority. The question whether one is acting within the apparent scope of his authority as agent for another is usually one of fact, the answer to which depends on the inference to be drawn from a variety of circumstances relating to the conduct of the apparent agent, and the knowledge or means of knowledge of the alleged principal of what is claimed to have been done in his behalf. If the circumstances are such by reason of the acquiescence or negligence of the alleged principal, or by reason of the nature of the duties entrusted to the supposed agent, and the situation in which the alleged principal has put him, as to warrant third parties in the exercise of a reasonable prudence and discretion in dealing with him as having authority to represent the alleged principal in regard to the transaction in question, then such principal will be bound; otherwise not.
The plaintiff was a Finn who had been in this country about ten years. He could neither read, write nor speak English. He had known Blomquist, who also was a Finn, about four years, “ having first met him at the defendant’s office, when he went *118there with a friend who had business with the company.” At the time of the transaction in question he went into one of the offices of the defendant company where Blomquist was. The company’s principal place of business in this Commonwealth was then at 126 State Street, and the office into which the plaintiff went was there. The office was a basement office, and on the door leading down to it were the words, “ Cunard Line. Second Cabin. Third Class. Steerage. Drafts,” with a hand pointing down the stairs to the office. On the windows of the .office facing State Street and on the wall facing the foot of the :stairs were the words, “ Cunard Line. Money orders for ¿61 and upwards, payable free of discount at Ireland, England, Scotland and Wales, for sale here.” Inside the office was a counter behind which were five persons, including Blomquist, all at desks. There was nothing to indicate the scope of the duties of the different persons behind the counter, or to show that any one visiting the office could not transact his business with either of the persons behind the counter. The plaintiff naturally addressed himself to Blomquist, to whom he had previously spoken about sending money to Finland, and who had told him that “ Our company sends money just as well as any other company, and you get the most for your money sending it through England,” and explained what he wanted to do which was to send $450 to Elias Sinkonen in Finland. In reply Blomquist told the plaintiff, as he had before, “ Our company would send money to Finland same as all the other companies do, if you want to send money to Finland. In between six and seven weeks, if the money should not reach Finland, you could come here in this office and get your money back.” Thereupon the plaintiff told Blomquist where to send the money and counted out the $450 to him, and Blomquist gave him a receipt therefor on a memorandum form of the defendant company signed in his own name. The business was conducted openly, and, as the jury could properly have found, without anything in the attendant circumstances to put the plaintiff on his guard or to show that he acted otherwise than as a reasonably prudent man would have done. Indeed considering the well known nature of the defendant’s business, it would have been surprising if a person in the plaintiff’s apparent station in life, seeing Blomquist in the office and behind the counter, *119would not have concluded almost inevitably that he was authorized to represent the company in any business which he assumed to transact with him. As was said in Newman v. British & North American Steamship Co. 113 Mass. 362, 365 : “ Persons having business at that office could not be expected to call for proof of the authority of clerks and agents whom they find there acting as such, but must trust to appearances, and to the not unreasonable assumption that the defendants would not permit unauthorized persons to be so engaged.”
In regard to Blomquist’s apparent authority there was evidence tending to show that on a previous occasion another person had gone to the defendant’s third cabin department and had been turned over by some one who either was or represented himself to be Mr. Martin, the defendant’s agent, to Blomquist to transact her business with, and that she had given Blomquist $20 and had purchased two and a half tickets from Finland to America, to be sent to her brother in Finland, and that the brother had received the money and the tickets. There was also evidence that Blomquist’s letters forwarding the tickets and money were copied into the letter books in the office. All of this evidence was excepted to, but was admissible as bearing directly on Blomquist’s authority and the defendant’s knowledge of what Blomquist had done. There was likewise evidence of an advertisement in Finnish inserted by the defendant in a Fitchburg paper in which Blomquist was referred to in connection with the passenger business from Finland as “ manager of the Finnish department.” This also was excepted to but was plainly admissible. The manager of the department in which Blomquist was employed testified, in substance, on cross-examination by the plaintiff, that they sometimes sent tickets to Finland for Finnish customers, and that if a Finnish customer came in, the business, whether relating to the sale of tickets or drafts, ordinarily would be turned over to the company’s Finnish representative and he himself would not appear in it at all. There was other evidence which it was contended by the plaintiff tended still further to show that Blomquist had apparent authority to do what he did.
Evidence of a contradictory nature was introduced by the defendant. But we do not think it necessary to go into the evidence more in detail. The question is not as to the weight of the evi*120dence but whether there was any evidence warranting a finding by the jury that in receiving the plaintiff’s money to send to Finland Blomquist was acting within the apparent scope of his authority, and whether the plaintiff was justified in dealing with him accordingly. We think, as already observed, that it is clear that there was evidence warranting such a finding. As between the plaintiff and the defendant it is immaterial what the extent of Blomquist’s actual authority was if the defendant suffered him to exercise an authority which he did not in fact possess, or negligently failed to prevent him from doing so and the plaintiff was thereby led to deal with him as one having the authority which he purported to have. The defendant relies on Burroughs v. Norwich & Worcester Railroad, 100 Mass. 26. But there were no such circumstances in that case, as there are in this, to show that the agent was acting within the scope of authority apparently conferred upon him by his principal.
J. L. Putnam, for the defendant.
W. W. Stover, for the plaintiff.
Some of the evidence which was admitted subject to the defendant’s exception has already been referred to. We see no error in regard to other evidence which was similarly admitted. It was all pertinent and competent either, as in the cáse of the receipt, as part of the history of the transaction, or, as in the case of Blomquist’s card,* as tending to show that Blomquist was acting as agent for the defendant and not on his own account, or, as in the case of untranslated letters in Finnish, to show that Blomquist was using the defendant’s letter book, and as thus bearing, though slightly, on the extent of his apparent authority, and the defendant’s knowledge or means of knowledge in relation thereto.

Exceptions overruled.


 The case was tried before Bishop, J. After his death the exceptions were allowed by Pierce, J.


 The portion of the bill of exceptions relating to the admission of this card in evidence was as follows : “ The plaintiff offered in evidence a card given him by Blomquist at the defendant’s office, which reads ‘ Carl Blomquist,’ and Finnish words which the interpreter translated as ‘ Taking in Finnish cases and looking after Finnish business. Cunard Steamship Co., State Street, Boston.’ This was admitted at the end of all the evidence subject to the defendant’s exception.”